Citation Nr: 9913703	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94 - 26 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This case was previously before the Board in March 1997, at 
which time the Board denied entitlement to service connection 
for residuals of hepatitis, for a right knee disability, for 
a low back disability, for epilepsy, for a right shoulder 
disability, for a right elbow disability, for residuals of a 
right thumb strain, and for a right wrist disability, and 
further denied entitlement to a rating in excess of 10 
percent for vertigo.  

The Board further noted in that decision that the appellant's 
service organization representative had submitted an Informal 
Hearing Presentation which contended, for the first time, 
that her current right knee disability and her back 
disability were caused or worsened by the altered gait and 
additional stress stemming from her service-connected right 
ankle disability, and that service-connection for those 
disabilities on a secondary basis and under the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in  Allen v. Brown,  7 Vet. App. 439 (1995) is 
warranted.  The Board remanded the issue of entitlement to a 
rating in excess of 10 percent for residuals of a right ankle 
sprain to the RO for further VA medical examination and 
evaluation, including consideration of the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45 and 4.59 (1998), as directed 
by the Court in  DeLuca v. Brown,  8 Vet. App. 202 (1995).  
In addition, the RO was asked to obtain medical opinions, 
with complete rationale, as to whether it was at least as 
likely as not that any right knee or low back disability 
found present was caused or worsened by the veteran's 
service-connected right ankle disability under the provisions 
of  38 C.F.R. § 3.310(a) and under the principles enunciated 
by the Court in  Allen v. Brown,  7 Vet. App. 439 (1995).

Following satisfactory completion of the requested actions, 
the RO continued the denial of the appeal for a rating in 
excess of 10  percent for residuals of a right ankle sprain, 
and denied entitlement to service connection for a right knee 
disability and a low back disability as secondary to service-
connected residuals of a right ankle sprain.  No appeal has 
been initiated as to the denial of the claims for secondary 
service connection for a right knee and a low back 
disability.  The Board limits its consideration herein to the 
single issue stated on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Residuals of a right ankle sprain are not currently 
manifested by more than moderate limitation of motion, and 
the record discloses no clinical evidence of weakened 
movements, excess fatigability, incoordination, or loss or 
limitation of functions due to pain, as contemplated by  
38 C.F.R. §§ 4.40, 4.45, and 4.59.


CONCLUSION OF LAW

The schedular criteria for rating in excess of 10 percent for 
residuals of a right ankle sprain are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of her claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran; that she has declined a personal hearing, and 
that she underwent comprehensive VA orthopedic, neurologic, 
and radiographic examinations in connection with her claim in 
February 1993, in October 1994, and in July and August 1998.  
On appellate review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

The veteran's service entrance examination, conducted in 
April 1979, disclosed no pertinent abnormalities.  The  
service medical records show that she sustained a mild sprain 
of the right ankle while running hurdles in August 1984.  In 
September 1984, she sustained a severe, 1st degree sprain of 
the right ankle in tripping on a stairway, requiring 
treatment with a short-leg walking cast.  A report of 
periodic medical examination in January 1989 showed that the 
veteran had no abnormalities of the lower extremities.  She 
was treated for Achilles' tendonitis in July 1990, and a 
report of periodic medical examination in March 1991 
disclosed that her Achilles' tendonitis was fully resolved 
and that she had no abnormalities of the lower extremities.  
In October 1991, the veteran again sprained her right ankle 
while descending stairs.  She remained on profile and 
received physical therapy through September 1992.  No further 
complaint, treatment or findings of a right ankle sprain were 
shown during her remaining period of active service.  She 
declined a service separation examination in December 1992.  

A report of VA orthopedic examination, conducted in February 
1993, showed that the veteran had a normal gait and a normal 
heel to toe walk.  Examination of the right ankle disclosed 
that she had a mild decrease in supination with tenderness 
over the deltoid ligament, but no evidence of effusion, 
erythema, warmth or alteration in appearance.  The diagnosis 
was history of right ankle pain with a slightly decreased 
range of right ankle motion.

A rating decision of January 1994 granted service connection 
for residuals of a right ankle sprain, evaluated as 
noncompensably disabling.  The appellant appealed, seeking a 
compensable evaluation for that disability based upon 
allegations of tenderness, limitation of motion and pain on 
motion.  

A report of VA orthopedic examination, conducted in October 
1994, cited a history offered by the veteran of spraining her 
right ankle while running, and of being placed in a cast and 
returned to duty.  She complained of a decreased range of 
right ankle motion and ankle pain on changes in weather.  
Examination revealed that she presented with a limp favoring 
her right leg.  Ankle motion was to 40 degrees of plantar 
flexion and 5 degrees of dorsiflexion; with tenderness on 
palpation over all the ligaments of the lateral aspect of the 
right ankle.  X-rays of the right ankle revealed no bone, 
joint, or soft tissue abnormalities.  The diagnosis was 
severe sprain of the right ankle with residuals.

A report of VA neurologic examination, also conducted in 
October 1994, showed that the veteran's gait was narrow-
based, and that her tandem gait and hell-to-shin walk was all 
normal, without ataxia.  She could walk on heels and toes 
without difficulty.

A report of VA podiatric examination, conducted in October 
1994, recounted a history of the veteran's inservice right 
ankle injury, described as a severe sprain, and her use of a 
walking cast for two months.  She complained of decreased 
mobility of the ankle, particularly on inversion; pain and 
tenderness around the medial and lateral malleolus; and easy 
tiring of the ankle with walking or prolonged standing.  
Examination revealed that the veteran had a slight limping 
gait favoring the right ankle.  She was unable to squat 
significantly, although no explanation was provided by the 
examiner.  Supination and pronation and standing on her heels 
was performed without difficulty, while some difficulty was 
noted in standing on toes.  The right ankle was slightly 
larger than the left; there was a mild decrease in function; 
and she could not invert the right ankle.  Range of right 
ankle motion was otherwise 45 degrees of plantar flexion and 
10 degrees of dorsiflexion.  There were no noticeable 
secondary or skin vascular changes, and pedal pulses were 
positive.  X-ray studies revealed no evidence of acute or 
recent fracture, dislocation, or bone or joint abnormality.  
The articular cortises were smooth and regular and no unusual 
soft tissue calcifications were present.  The diagnosis was 
severe sprain of the right ankle.

A rating decision of April 1995 increased the evaluation for 
the veteran's service-connected residuals of a right ankle 
sprain from a noncompensable evaluation to 10 percent.  

Pursuant to the March 1997 Remand by this Board, the 
appellant was asked by RO letter to provide the names, 
addresses and approximate dates of treatment for all VA and 
non-VA physicians who had treated her for her service-
connected residuals of right ankle sprain since service 
separation.  In her response, received in June 1997, the 
appellant stated that she had not been treated for a right 
ankle condition since leaving service in 1992 because she 
believed that treatment would be unavailing.  

A report of VA neurological examination, conducted in June 
1997, cited the examiner's review of the claims folder and 
the veteran's history of sustaining a right ankle sprain in 
1991 while descending stairs, and her subsequent treatment 
with a walking cast and physical therapy.  The veteran stated 
that she had been working on a full-time basis since leaving 
service; that she has had no more physical therapy; and that 
she occasionally uses an Ace wrap for her ankle.  She 
complained of occasional ankle swelling, inability to do 
excessive walking, and wearing flats because high heels 
caused her pain.  Examination revealed that the legs were 
symmetric and without atrophy, edema, discoloration, or 
trophic changes in the extremities.  Motor examination 
revealed that muscle strength in the extensor hallucis 
longus, the quadriceps and hamstrings, and the iliopsoas was 
5/5, bilaterally, throughout.  While some give-away weakness 
was initially noted on testing of the right foot, poor effort 
was a component and, when encourages to do her best, the 
muscles were found to be full strength.  There were no 
sensory or reflex deficits, and plantar response was down-
going.  The examiner noted that the veteran's gait was 
somewhat antalgic, favoring the right leg, but noted that she 
was able to stand well on the heels and toes and tandem walk.  
He commented that when he had last examined the veteran in 
1994, she had full muscle strength in the lower extremities 
and a normal gait.  He stated that she had no autonomic 
neuropathy in the leg and no evidence of any nerve damage due 
to the ankle injury.  The diagnosis was normal neurological 
examination of the lower extremities.

A report of VA orthopedic examination, conducted in August 
1997, recounted a history of inservice right ankle injury and 
treatment related by the veteran and obtained from the claims 
folder.  Examination revealed that she could walk on heels 
and toes.  Dorsiflexion of the left ankle was to 10 degrees 
and plantar flexion was to 70 degrees, while dorsiflexion of 
the right ankle was to 8 degrees and plantar flexion was to 
60 degrees.  There was no evidence of any disease process, no 
medial or lateral swelling, and no limitation of motion of 
the ankle joints, bilaterally.  A review of X-rays disclosed 
no evidence of arthritic changes in either of the ankle 
joints, and all X-rays were normal.

In an addendum dated in February 1998, the VA orthopedic 
examiner again stated that his examination of the veteran and 
review of radiographic studies of her right ankle disclosed 
no evidence of any disease process or weakness on clinical 
examination.  There was no evidence of any weakened 
movements, excess fatigability, incoordination, or loss or 
limitation of functions.  Further, he stated, ankles would 
normally not create back problems.  In addition, he noted 
that his examination revealed that her back was absolutely 
normal, and that there was no evidence of any abnormal 
findings attributable to her right ankle.  In addition, he 
stated that the sprained right ankle ligament did not cause 
either the right knee or back condition, noting that the knee 
condition was entirely independent and had nothing to do with 
the ankle condition.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 


(West 1991 & Supp. 1998);  38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities. 

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidentiary and procedural record pertaining to 
the veteran's service-connected residuals of right ankle 
sprain incurred while on active duty.  The Board has 
concluded that the evidence currently of record is adequate 
for rating purposes. 

However, the Board notes that this case addresses the 
assignment of an initial rating for the appellant's residuals 
of right ankle sprain following an initial award of service 
connection for such disability.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  
Fenderson, id. 

Initially, the Board notes that the veteran was last seen for 
right ankle complaints in September 1992, approximately three 
months prior to service separation, and that she declined a 
service separation examination.  A report of VA orthopedic 
examination, conducted in February 1993, showed that she had 
a normal gait, a normal heel to toe walk, and no evidence of 
effusion, erythema, warmth, or alteration in the appearance 
of her right ankle.  

While reports of VA orthopedic and podiatric examinations in 
October 1994 noted that the veteran had a slight limp 
favoring her right leg, a report of VA neurological 
examination, also conducted during October 1994, found that 
her gait was narrow-

based; that her tandem gait and heel-to-shin walk was all 
normal, without ataxia; and that she could walk on heels and 
toes without difficulty.  To the same point, on a report of 
VA neurological examination conducted in June 1997, the 
examiner noted that, while the veteran currently exhibited a 
somewhat antalgic gait, favoring her right leg, she had 
demonstrated a normal gait when he had previously examined 
her in 1994.  He further found that on current examination 
she had full muscle strength in the lower extremities and was 
able to stand on heels and toes and tandem walk.  

The report of VA orthopedic examination, conducted in August 
1997, showed that the veteran could walk on heels and toes; 
that there was no evidence of right ankle swelling; that 
there no evidence of limitation of motion of the right ankle 
joints; that there was no evidence of any disease process 
involving the right ankle; and that there was no evidence of 
arthritis or any bony abnormality involving the right ankle.  

The Board notes that some limitation of right ankle inversion 
was reported on VA orthopedic and podiatric examinations in 
February 1993 and in October 1994, and that the veteran 
currently carries a 10 percent evaluation for that 
disability.  However, no corresponding limitation of 
inversion or other limitation of function was found on VA 
orthopedic and neurologic examinations performed in June and 
August 1997.  Neither has swelling of the right ankle joint, 
or pain on use, or limitation of function due to pain been 
clinically demonstrated on any of the VA examinations reports 
reviewed.  

The Board further notes that the most recent examinations of 
the appellant's right ankle disability showed that her legs 
were symmetric and without atrophy, edema, discoloration, or 
trophic changes in the extremities; and that motor 
examination revealed that muscle strength in the extensor 
hallucis longus, the quadriceps and hamstrings, and the 
iliopsoas was 5/5, bilaterally, throughout.  While some give-
away weakness was initially noted on testing of the right 
foot, poor effort was a component and, when encouraged to do 
her best, the muscles were found to be full strength.  
Further, there were no sensory or reflex deficits, plantar 
response was 


down-going, and she was able to stand well on the heels and 
toes and tandem walk. The examiner stated that the veteran 
had no autonomic neuropathy in the leg and no evidence of any 
nerve damage due to the ankle injury, and diagnosed a normal 
neurological examination of the lower extremities.

Similar findings were reported by the August 1997 orthopedic 
examiner.  His examination revealed that the veteran could 
walk on heels and toes; that dorsiflexion of the left ankle 
was to 10 degrees and plantar flexion was to 70 degrees, 
while dorsiflexion of the right ankle was to 8 degrees and 
plantar flexion was to 60 degrees; that there was no evidence 
of any disease process, no medial or lateral joint swelling, 
and no limitation of motion of the ankle joints, bilaterally; 
and that X-rays were normal, with no evidence of arthritic 
changes in either of the ankle joints.  In an addendum dated 
in February 1998, the VA orthopedic examiner again stated 
that his examination of the veteran and review of 
radiographic studies of her right ankle disclosed no evidence 
of any disease process or weakness on clinical examination, 
and that there was no evidence of any weakened movements, 
excess fatigability, incoordination, or loss or limitation of 
functions.  

Furthermore, the appellant has stated that she that she has 
worked full-time since leaving service, and that she has not 
received treatment for a right ankle problem since 1992.  The 
medical record further discloses no clinical findings or 
other evidence of weakened movements, excess fatigability, 
incoordination, or loss or limitation of functions due to 
pain, as contemplated by  38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and those considerations were specifically addressed by the 
examining orthopedist.  

The veteran's service-connected residuals of a right ankle 
sprain are currently evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5271 (1998).  That diagnostic code provides that limited 
motion of the ankle will be rated as 10 percent disabling 
when moderate and as 20 percent 


disabling when marked.  Disability of the ankle may also be 
evaluated under diagnostic code 5270 for ankylosis (fixation) 
of the ankle; under diagnostic code 
5272 for ankylosis of the subastragalar or tarsal joint; 
under diagnostic code 5273 for ankylosis of the os calcis or 
astragalus; or under diagnostic code 5274 for residuals of 
astragalectomy.  However, the medical evidence of record does 
not demonstrate the clinical presence of ankylosis in any 
ankle joint, or that the veteran has undergone an 
astragalectomy.  Therefore, the Board finds that the 
veteran's residuals of a right ankle sprain are most 
appropriately evaluated under the provisions of 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5271 (1998).  As that 
diagnostic code provides that limited motion of the ankle 
will be rated as 10 percent disabling when moderate and as 20 
percent disabling when marked, and the medical evidence of 
record since service separation demonstrates no more than a 
moderate limitation of right ankle motion, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's service-connected residuals of a right ankle sprain 
is not warranted.

The appellant has not asserted that the schedular ratings are 
inadequate or that she is unemployable due to her residuals 
of right ankle sprain.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1998) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that she is unable to obtain 
employment due to service-connected disabilities.  Nor is 
there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  Accordingly, the Board will not 
address the issues of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1998).  



ORDER

A rating in excess of 10 percent for service-connected 
residuals of a right ankle sprain is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

